Order, Supreme Court, New York County (Lorraine Miller, J.), entered July 1, 1994, which in a proceeding pursuant to CPLR article 78 challenging respondent’s denial of petitioner’s Freedom of Information Law request, dismissed *209the petition as barred by the four-month Statute of Limitations, unanimously affirmed, without costs.
Petitioner’s article 78 proceeding was untimely commenced when the Clerk of the court received his petition almost five months after the denial of his administrative appeal was communicated to him by letter, and not, as he claims, when he allegedly mailed the petition to the Clerk more than three months earlier (Enos v City of Rochester, 206 AD2d 159). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.